Title: To James Madison from John Coghill, 20 April 1812
From: Coghill, John
To: Madison, James


Sir,
Paris April 20 1812
I feel myself infinitely obliged to General Lafayette for having done me the honor of introducing me to you in consequence of his having contributed in some measure to my becoming an Americain citizen, by the property he has sold me in Louissiana which increases doubly the desire I have to be made known to one of its most distinguished members, & I hope the interest I shall always take in the welfare of your country, will give me a claim to your protection.
I have long desired to become an Americain proprietor, not so much in a speculative point of view as from considering it likely that your country will be some of these days one of the first in the World which makes me wish to establish a part of my family there that they may be a witness of its rising progress. I have the honor to be related to Lord Lansdowns family in which I passed my infancy & more particularly with the first Marquiss, who lived & died a friend to your country.
I have only to add that I shall feel a sincere gratification to be able to travel to America and profit by General Lafayette’s very kind introduction which I consider so highly flattering to me. I have the honor to be with the greatest respect Sir Your most obdient & Humble Servant
John Coghill
